Title: Enclosure II: Richard O’Bryen to William Carmichael, 17 May 1790
From: O’Bryen, Richard
To: Carmichael, William


Enclosure IIRichard O’Bryen to William Carmichael

Esteemed Sir
City of Algiers May the 17th. 1790.

I had the Honor of writing you a Letter dated the 11th. Inst. and as Time permits I shall mention other particulars. The Vickelhadge being further sounded relative to a peace with America, says that if the Americans wish to make a Peace with this Regency, why do they not send an Ambassador, or empower some Person to act for them, and I cannot help repeating to you that the Foundation of all Treaties, in this Regency, should be laid by some Person in Algiers, and I am convinced that no Person is more capable than Monsr. Faure. Depend, Sir, you may confide in him, and by empowering Monsr. Faure the Affair would be done with that secrecy which is requisite, considering that America has three powerful Enemies in Algiers vizt. French and Spaniards, and the most inveterate is the English. But as british Affairs are very unsettled at present, british Influence cannot be very great. And the French have just emerged from having very nearly lost their Peace, and the present Situation of France is such that I believe they cannot afford to give money to this Regency to corrupt the Algerines to the Prejudice of America.
When the English Consul signified to the Dey and Regency, that Spain was arming to support the Grand Duke of Tuscany, the Vickelhadge said that any Nation that took the part of the Russians or Imperialists, that Nation had no longer a Peace with this Regency. So that I assure you that if the Spaniards arm in favor of the Grand Duke, they are no longer at Peace with Algiers. The spanish Consul said that Spain had armed a small Fleet, as Customary to exercise the officers of their marine, and if the Armament was any way extra, it was perhaps on Account of some Disturbance in spanish America. The  Vickelhadge said Miramus. So that considering the present Situation of the three Enemies of America in this Quarter, and this Regency in want of Cruisers I cannot percieve that ever a more favorable Opportunity offered for America to make a Peace than the present, and I must observe that those Nations, the Dutch, Danes, Swedes, and Venetians have their Peace on a more solid Basis than the Spanish Peace, for the annual Tribute those Nations pay is the Bait that keeps their Peace, and not any sentiment of national Honor, or regard to Treaties, but the view of the Tribute annually and for their own Convenience, in being supplied annually with naval and military Stores.
Spain made a very dishonorable and impolitic Peace. What makes the Algerines adhere to it, is owing to the vast Sums of Money and Presents given, which are sufficient to almost tempt these People to adore Lucifer and depend that when the Dey goes to his long Home it will be difficult for the Spaniards to keep their Peace, &c. as they gave a great Sum of money for their Peace, and a second great Sum not to be tributary. These People say at present that they have got all from Spain that they can get, and that it is prejudicial to this Regency to keep the Peace with Spain. But it would be too barefaced for the present Dey and Ministry to break the Peace or Treaty, inasmuch as they themselves made it or agreed thereto.
Indeed America should always to be ready to embrace every opportunity of trying for a Peace, and even if refused the second Time, notwithstanding good Policy requires that always some Person should be empowered. For depend it is very prejudicial to America in not having a Peace with the Barbary States, and I compute that the Insurance paid on American Bottoms, and Merchandize amounts annually to upwards of one million Sterling, which Sum the British Nation gets by insuring American Property on Account of our not being at Peace with the Barbary States.
You will observe that the Spaniards gave the former Vickelhadge thirty two thousand Dollars for bringing the Subject of the spanish Peace before the Dey and Divan, and they gave very valuable Presents, so that considering from the 1st. of June 1785 to May 1790, it is generally said here that the Spanish Peace and Ryalas or Presents and Redemptions have cost Spain full 4½ millions of Dollars. And as I often wrote you, that there is no doing Business with these People without first giving Presents, it being the Custom of this Country, therefore I think that the Vickelhadge’s Demand of an American Schooner of 12 Guns was by no means high. For as you will observe that he would promise and engage to be the Friend and Advocate. So that if the Americans did not succeed, the Vickelhadge of course would not expect to get the Schooner, but still it would be requisite to reward him for his Trouble and good Intentions, so as to keep him the Friend of America on another Occasion. But all in a great Measure depends on the Vickelhadge. The Dey is led by him in every respect, and by liberally rewarding him, the Terms of the Peace would not be very high, for all depends on his Representations to the Dey, and no one dare oppose him.
But to keep the Peace hereafter, much Attention should be paid to the prime Minister. Indeed no one can say with any Degree of certainty  who may be the Dey’s Successor, and a Peace made by one Party in opposition to the Other, cannot be said to be on a firm Basis or lasting; for if the Party in Opposition once gets the Helm of State, they will not consider themselves bound to keep the Peace made by the other Party, and there is a great Party that disapproved of making a Peace with Spain. Many respectable Turks here say that it was nothing but Bribery or a Torrent of Corruption, which the Algerine Ministry could not resist that obtained Spain a Peace. Indeed it was by no means the Voice of the People—Fine‥‥

Richard O’Bryen

